                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      NO. 5:10-CV-25-FL

 SAS INSTITUTE, INC.,                       )
                                            )
            Plaintiff / Judgment Creditor   )
                                            )
       v.                                   )                       ORDER
                                            )
 WORLD PROGRAMMING LIMITED,                 )
                                            )
            Defendant / Judgment Debtor     )




       This matter came before the court today for hearing on pending motions. The court

memorializes as follows the court’s rulings at hearing.

1.     The court HOLDS IN ABEYANCE the judgment creditor’s motion for relief under the All

       Writs Act and Rule 60 (DE 809-5), pending receipt of accounting information as set forth

       herein to aid in consideration of the motion, together with the parties’ supplemental briefs

       as herein addressed.

2.     The court ORDERS the judgment debtor to file under seal by February 22, 2019, an

       accounting of all sums received from and after September 5, 2018, from all customers,

       without geographical limitation. The accounting shall specify the name and invoice address

       of each customer. No separate motion to seal the same is required.

3.     The court ORDERS the judgment debtor to pay by February 22, 2019, to the judgment

       creditor all sums the judgment debtor has received from customers invoiced in the United

       States from and after September 5, 2018.
4.    The court ORDERS the judgment creditor timely to file notice of receipt of any sum paid,

      to be credited to the judgment in accordance with North Carolina General Statute § 1-239(c).

5.    The court ORDERS that no sum previously collected or to be collected by the judgment

      creditor in the United States is subject to payment to the judgment debtor on the basis of the

      United Kingdom Protection of Trading Interests Act of 1980.1

6.    The court DENIES the judgment debtor’s motion to strike satisfaction of judgment (DE

      791). However, the court reserves for further consideration upon the appropriate motion

      judgment crediting processes.

7.    The court DENIES AS MOOT the judgment debtor’s motion for prompt dissolution of ex

      parte injunction (DE 771), where the court entered separately today in open court an order

      supplanting its January 11, 2019, order.

8.    The court DIRECTS the parties to file on or before February 28, 2019, supplemental

      briefing on the issues raised by the accounting directed herein at section 2. of this order.

9.    The court NOTICES renewed hearing on the judgment creditor’s motion for relief under the

      All Writs Act and Rule 60 (DE 809-5) for 1:30 p.m., March 4, 2019, in New Bern.

10.   The parties may seek teleconference with the court in the event of issues with the accounting

      where resolution in advance of hearing may aid in the court’s decisional process.

11.   The court GRANTS the pending motions to seal (DE 809, 812, 818, 838, 842).

      SO ORDERED, this the 15th day of February, 2019.



                                                     _____________________________
                                                     LOUISE W. FLANAGAN
                                                     United States District Judge


      1
          The court will memorialize in separate memorandum opinion the court's reasoning for its order in this part.

                                                         2
